FILED
                            NOT FOR PUBLICATION                            DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SOL JAFFE,                                       No. 11-17849

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01839-NVW

  v.
                                                 MEMORANDUM*
HSBC NORTH AMERICA HOLDINGS
INCORPORATED; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Sol Jaffe appeals pro se from the district court’s judgment dismissing his

action alleging various claims, including under the Fair Credit Reporting Act

(“FCRA”), arising from the reporting of negative items on his credit report. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order). We affirm.

      The district court properly dismissed Jaffe’s claims against defendant HSBC

North America Holdings Inc. because Jaffe failed to allege “enough facts to state a

claim to relief that is plausible on its face.” Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (citation and internal quotation marks omitted); see also Gorman v.

Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009) (under the FCRA,

15 U.S.C. § 1681s-2(a) does not create a private right of action and the duties

under § 1681s-2(b) arise only after the furnisher of financial information receives

notice of the consumer’s dispute from a credit reporting agency). Moreover, Jaffe

was granted leave to amend but declined to do so.

      The district court did not abuse its discretion by dismissing without

prejudice the remaining defendants for improper joinder because Jaffe failed to

establish that his claims against all defendants arose out of the “same transaction,

occurrence, or series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2); see

also Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th Cir. 1997) (standard of review).

      The district court did not abuse its discretion by denying Jaffe’s motion for

reconsideration because Jaffe failed to establish grounds for such relief. See Sch.


                                           2                                    11-17849
Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e) and 60(b)).

       The district court did not abuse its discretion by denying Jaffe’s recusal

motion because Jaffe failed sufficiently to allege that the district judge had a

personal bias or prejudice against him. See Liteky v. United States, 510 U.S. 540,

555-56 (1994) (explaining that “judicial rulings” and “expressions of impatience,

dissatisfaction, annoyance, and even anger” are generally not grounds for

establishing bias or impartiality); Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th

Cir. 2008) (standard of review).

       Jaffe’s contentions regarding defendants’ “status” in the case are

unpersuasive.

       Jaffe’s motion to dismiss defendant Experian Information Solutions Inc.,

submitted on May 11, 2012, is granted. The joint motion to dismiss defendant

Merrick Bank Corporation, filed on October 9, 2012, is granted. Jaffe’s motion to

dismiss defendant Bank of America, NA, filed on December 10, 2012, is granted.

Jaffe’s request for judicial notice, set forth in his reply brief, is denied.

       AFFIRMED.




                                             3                                     11-17849